DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 08/09/2021 Amendments/Arguments, which directly amended claims 1-7, 10, 12, 15; and traversed the rejections of the claims of the 05/25/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck et al (US 2014/0070988).

    PNG
    media_image1.png
    381
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    523
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    752
    527
    media_image3.png
    Greyscale


receiving at least one global navigation satellite system (GNSS) satellite signal (i.e. GPS satellites 120-128 with signals 130-138) with a GNSS receiver (i.e. user receiver such as aircraft’s receiver) ([0018]-[0020]);
determining a vehicle position of a vehicle using data from the received at least one GNSS satellite signal ([0018]-[0020]);
determining a protection limit (i.e. final protection level 242) of the determined vehicle position using an algorithm that assigns a protection limit to the determined vehicle position using the determined vehicle position (Abstract; [0028]-[0052]);
providing the determined vehicle position and the assigned determined protection limit to a control unit of the vehicle (i.e. relative navigation processor 200) ([0051]+; [0058]-[0061]); and
adapting the algorithm based upon the determined protection limit (i.e. protection level is generated based on N-1 positions which can be derived by a differential GPS satellite measurement removed from a plurality of N differential GPS satellites measurements (Abstract; [0028]+; [0051]+; [0058]+).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 4, Peck et al disclose in Fig 2 above the algorithm determines the protection limit as based on the determined detected vehicle position and at least one input variable (i.e. ephemeris information from N GPS satellites 240) that affects accuracy of the determined vehicle position ([0028]+; [0051]-[0057]).
Regarding claim 12, Peck et al disclose the adapting the algorithm further comprises: detecting a GNSS-based vehicle position of the vehicle ([0018]-[0020]); at least one of receiving input variables that affect accuracy of the detected GNSS-based vehicle position, and detecting a reference position for the detected GNSS-based vehicle position ([0028]+; [0051]-[0057]); and adapting an algorithm that assigns a protection limit to the detected GNSS-based vehicle position based on at least one of a comparison between the detected GNSS-based vehicle position and the detected reference position and a comparison between the detected GNSS-based vehicle position and at least one of the received input variables ([0029]-[0042]; [0055]).
Regarding claims 13-14, Peck et al disclose the method is carried out by a computer program, wherein the computer program is stored on a machine-readable storage medium ([0058]; [0063]-[0066]).
Regarding claim 15, the method claim is rejected for similar reasons as stated in claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peck et al.
Regarding claim 3, Peck et al do not explicitly disclose adapting the algorithm is carried out remotely to the vehicle, the method further comprising: transmitting the adapted algorithm to the vehicle as claimed.  Instead, Peck et al teach in the same field of endeavor that the algorithm is carried out by the vehicle ([0028]+; [0051]+; [0058]+).
Regarding claims 5-11, the method claims are rejected based on their obvious variants in improving the accuracy estimation of a protection limit of a satellite-based determination of a vehicle position with the method claims 1-4 and 12-14 as rejected above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,377,306 discloses a prediction device for prediction on the ground of characteristics of the position of an aircraft along a path.  The prediction device comprises a calculation element comprising a performance and integrity model consistent with a model on board an aircraft.  The second calculation element determines precision, integrity and availability information concerning the position of the aircraft along a flight and/or ground path. The integrity information taking account of an integrity of a satellite positioning system and at least one hardware integrity on board the aircraft.
US 9,430,947 discloses technology for determining a point-to-point separation between a first ship (e.g., guide ship) and a second ship (e.g., following ship).  One approach can include 
US 8,421,670 discloses a position estimation apparatus, mounted at mobile object, including: an acquisition section that acquires transmission source information transmitted from each plural information transmission sources including, information relating to a position of information transmission source, information relating to a distance between information transmission source and mobile object, and information relating to a relative velocity of mobile object with respect to information transmission sources; a trajectory calculation section that calculates, over predetermined duration, a trajectory of mobile object by integrating velocity vectors of mobile object obtained based on transmission source information; and an estimation section that estimates, as a position of mobile object, a position for which trajectory is translated such that a difference between, distances between a plurality of points at different times on trajectory and respective information transmission sources, and acquired distances between respective information transmission sources and mobile object, is minimum.
US 8,073,619 discloses an apparatus corrects a position coordinate measured by a GPS receiver.  Road data representing a position coordinate of a constructed road is included. Locus 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646